Title: To Thomas Jefferson from Edmund O’Finn, 29 December 1801
From: O’Finn, Edmund
To: Jefferson, Thomas


          
            Thos. Jefferson Esqr:
            No. 1. Rue de la Salpetrieres.Bordeaux 29 Decr. 1801
          
          In the Number of those who unsuccesfully struggled for the Liberty of Ireland, my Name has the Honor of being enroled as a proscribed—& seeing our Hopes deferd, I have fixd here as a merchant in the general line of Comn. business
          To my Countrymen, every where,
          your Character is well known
          as their Friend & Benefactor,
          and Citizen of the World.
          You will never be deceived in whatever favorable opinion you may entertain of us—
          I am happy in the opportunity of forwarding some Papers to your Adress, as it procures me the means of offering my mite of respect and attachment.—
          Any Command you may be disposed to send or commit to my Care, I shall receive as a particular Honor.—
          
            Edmd. O’Finnformerly of Cork
          
        